This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 JUAN A. ZAZPE,

 3          Petitioner-Appellant,

 4 v.                                                                                   NO. 35,312

 5 ROXANNE R. ZAZPE,

 6          Respondent-Appellee.


 7 APPEAL FROM THE DISTRICT COURT OF SANDOVAL COUNTY
 8 Cheryl H. Johnston, District Judge


 9 Carpenter & Associates
10 Joshua Carpenter
11 Albuquerque, NM

12 for Appellant

13 Robert L. McIntyre
14 Albuquerque, NM

15 for Appellee

16                                 MEMORANDUM OPINION

17 WECHSLER, Judge.
1   {1}   Summary dismissal was proposed for the reasons stated in the notice of

2 proposed summary disposition. No memorandum opposing summary dismissal has

3 been filed and the time for doing so has expired.

4   {2}   Accordingly, we dismiss for the reasons stated in our calendar notice.

5   {3}   IT IS SO ORDERED.


6                                         __________________________________
7                                         JAMES J. WECHSLER, Judge


8 WE CONCUR:


 9 _________________________________
10 M. MONICA ZAMORA, Judge


11 _________________________________
12 J. MILES HANISEE, Judge




                                            2